Opinion issued September 21, 2006.


     













In The
Court of Appeals
For The
First District of Texas




NO. 01-06-00754-CV




IN RE JASON ABSHER, CHRISTINA ACOSTA, MARIA ALARCON, DEBI
ANNIS, DONNA M. ARCE, CARRIE BALDACHIN, MILTON BANKS,
GREGORY BARLOW, JOAQUIN BARRERA, KATHELINE C.
BATCHELOR, ANNE BATISTE, BABETTE BEENE, TINA L. BIBBEE,
HEIDI Z BLACKWELL, GARY BOOSEY, CHRISTOPHER BRENT,
CLIFTON BROUSSARD, NORMA ALICA BROWN, NATASHA BROWN,
JEANNETE BULLOCK, DON PUAL BUNDIK, CESAR CABUGAO, DEZARI
G. CAIN, SHANE and MEGAN CALVERT, ROBERT CHARLES, LAURESE
CHATMAN, TRACY D. CHAVIZ, STEVE D. CLARK, TAMICA CLEMENTS,
THERESA P. COCHRAN, CHARLES and HEATHER COCKRELL, LISA
CRAVEN, KRISTEN CRAVEN, GARVIN CRAWFORD, RODNEY G.
CURTIS, OPAL DAVIS, CHRISTINE DEAN, CHRISTOPHER and TACEY
DORSEY, CARLA DUNN, DURREL FARNUM, BRIAN JAMES
FRANKIEWICZ, QUENTON and SHERRY FREENEY, ALFREDO GARCIA,
JUAN and YOLANDA GARCIA, NANCY GARZA, LLOYD GRAHAM,
CECILIA A. GRAY, MICHAEL and PATSY HARDY, JOSHUA HARGROVE,
ALBERT HEINZ, THOMAS E. HERNANDEZ, CHRISTOPHER and
CHRISTINA HOFFMEYER, CONNIE HOLLAND, CHRIS HOLTZ, CONRAD
HOPKINS, DEMARCUS HUNTER, MYRTLY JACKSON, JERRY and
DAWNE JENKINS, LEONARD and OCTAVIA JENKINS, TAMALA
JOHNSON, LEXIE LYNN JOHNSON, JOHN and KARI JONES, KAREN M.
JORDAN, JERRY JUDD, PATTI JUSTICE, DANA L. LEAVENWORTH,
BARBARA LETTRIES, FERNANDO M. LOPEZ, SANDRA LOPEZ, RITA D.
LOTSPEICH, ANNE MACE, BRIAN and REBECCA MARTINEZ, LINDA
MARTINEZ, JAIME MCGREW, STACEY MCINTOSH, CORY MCKAY,
ROMAN MOLINA, PATRICIA MORGAN, KRISTEN MUNGER, LAVONNE
MUNSON, DEBORAH MURRAY NEWBERN, KERRY A. NORMAN, TOM
and LUZ NUNEZ, ERMA L. O’NEIL, JESSICA OVERMAN, SCOTT
PATTERSON JR., HECTOR PAZ, APRIL D. PEASE, JAYNE PEDIGO, PAUL
PEREZ, JEAN PETERSON, RICHARD and BECKY PHILLIPS, ROBERT
PRATKA, GEORGE B. PURYEAR, RITA RAE, TRACY RAMEY, ERIC
RAMIREZ, LOUIS and STEPHANIE REMALY, KRISTI M. RICHARD,
KATHRYN A. RICKEY, ERICA RIVERA, ANTONIO RIVERA, NANCY
ROMBERG, ALANA RUNYAN, BRUCE SANCOSKY, DONNY SAXTON,
DANIEL SCHABERG, ALYSSA SCIBETTA, WALTER and RITA SCOTT,
OLIVIA SECHELSKI, DONNA G. SENECAL, KARI SEWELL, CHRIS and
MARA SHERMAN, MICHAEL and KATIE SIMPSON, TONYA SKOCILICH-VU, MARY A. SMITH, AMANDA STARNES, GENEVA and ROBERT
STOBAUGH, STACEY and CURTIS STOCKINGER, ARRIEANN SWEAT
BEARD, ANGELIA SWINTON, JERMAINE TAYLOR, GREGORY TAYLOR,
LANA TAYLOR, BERNICE VALENZUELA, KATHERYNE VAN DYKE,
ANTHONY VASQUEZ, IRMA VELA, EDUARDO and BETTY VILLARREAL,
JAMES R. WALLACE, MARIE WALTER, DOUGLAS WALTERS, BRYAN
and AMY WEST, TANIA WEST, KEVIN and ROSE WILINS, JANET and
MICHAEL WILLIAMS, RELANDO WILLIAMS, LINDA D. WILLIAMSON,
JOHNNY B. WILLIS, ANDREA B. WREN, CHRIS and THELMA ZAPATA,
Relators





Original Proceeding on Petition for Writ of Mandamus





MEMORANDUM  OPINION

          Relators filed a petition for writ of mandamus complaining of Judge Benton’s
July 18, 2006 order that severed the plaintiffs’ claims and mandated that they be
randomly reassigned to the various Harris County district courts.
          We deny the petition for writ of mandamus.

PER CURIAM

Panel consists of Justices Taft, Keyes, and Hanks.